Case 1:18-cv-03529-ARR-RML Document 7 Filed 11/01/18 Page 1 of 1 PageID #: 26



United States District Court
Eastern District of New York                               1:18-cv-03529-ARR-RML
Michael Pizzirusso individually and on behalf
of all others similarly situated

                                    Plaintiff

                  - against -                        Stipulation of Enlargement of Time for
                                                         Defendant to Move or Answer

Chicago Bar Company, LLC

                                    Defendant

       In accordance with your Honor’s Individual Rules, I(E), the parties jointly request an

enlargement of time for defendant to move or answer with respect to the complaint until January

11, 2019, and submit (1) the original date is November 12, 2018, (2) no prior requests for

adjournment or enlargement have been made, (3) not applicable and (4) plaintiff and defendant

consent to the enlargement of time described here.



Dated: November 1, 2018


       SHEEHAN & ASSOCIATES, P.C.                    LOEB & LOEB LLP



By:      /s/Spencer Sheehan                              /s/Jason Stiehl
       Spencer Sheehan                                    Jason Stiehl
       891 Northern Blvd.                                321 North Clark Street
       Ste. 201                                          Ste. 2300
       Great Neck, NY 11021                              Chicago, IL 60654
       (516) 303-0552                                    (312) 464-3131
       spencer@spencersheehan.com                        Jstiehl@loeb.com
       Attorneys for Plaintiff                       Attorneys for Defendant
